DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the scope of “a multi-articulated link mechanism including a plurality of link units including the upper link unit and the lower link unit” is unclear if additional links beside the upper and lower links are being claimed. 
Claims 5, the scope of “at the same portion” is indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, the scope of “a multi-articulated link mechanism including a plurality of link units including the upper link unit and the lower link unit” may have a scope of just the upper link unit and the lower link unit. The written description fails to covey that applicant had possession of this configuration. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 11,058,558. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claim 1 is a broader than the patented claims including a knee unit; an auxiliary driver structured to assist motion of the knee unit and to move in accordance with rotation of the upper link unit; a position detector structured to detect a relative position of the auxiliary driver relative to the lower link unit; and an angle detector structured to obtain a bending angle of the knee unit from the detected relative position of the auxiliary driver.
Regarding claims 3 and 4, it would have been obvious to one having ordinary skill in the art that the distance between the relatively hinged auxiliary driver to the lower link is a very simple mathematical relationship and would have been obvious to have  tried with a reasonably expectation of success. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holgate (9,532,877) .
	Holgate teaches a multi-articulated link knee joint comprising:
a knee unit in which an upper link unit 140 is structured to rotate relative to a lower link unit 129 by a multi-articulated link mechanism including a plurality of link units (one of 131, 132, 125) including the upper link unit and the lower link unit.

    PNG
    media_image1.png
    399
    408
    media_image1.png
    Greyscale

 	Said knee joint comprising an auxiliary driver (at least one of 131 and 132) structured to assist motion of the knee unit and to move in accordance with rotation of the upper link unit.
Said knee joint comprising a position detector (depicted above) structured to detect a relative position of the auxiliary driver relative to the lower link unit. Holgate teaches:
“The output position of parallel actuator device 120 is measured using a sensor disposed on revolute joint 130f (position detector) to measure the rotation or angle (position) of passive linking member 129. Alternatively, the output position may be measured directly or indirectly by sensors disposed on one or more joints (130a-130e) or linking members of parallel actuator device 120. The output position of passive linking member 129 in parallel actuator device 120 is denoted as y (column 22, lines 35 to 42).” 
It is the examiner’s position that all position detectors fulfill, “a position detector structured to detect a relative position of the auxiliary driver (at least one of 131 and 132) relative to the lower link unit (129)”.
	Said knee joint further comprising an angle detector (computerized control system; see at least column 3, lines 44 et seq.) structured to obtain a bending angle of the knee unit from the detected relative position of the auxiliary driver.

Claim 2, at least a position detector on the at least one of the parallel actuators (auxiliary driver) detects a distance from the lower link unit to the auxiliary driver as the relative position of the auxiliary driver, and the angle detector obtains a bending angle of the knee unit from the detected distance.  
Claim 3, wherein the position detector detects an inclination angle of the auxiliary driver relative (for example, via opposing joint sensors) to the lower link unit as the relative position, and the angle detector obtains a bending angle of the knee unit from the detected inclination angle.  
Claim 417, the position detector detects a rotation angle of the auxiliary driver (for example, via opposing joint sensors) with respect to the lower link unit as the relative position, and the angle detector obtains a bending angle of the knee unit from the detected rotation angle.  
Claim 5, wherein the position detector and the angle detector are provided at the same portion is very broad. The same portion is interpreted the lower 99 percent of the knee joint.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRUCE E SNOW/Primary Examiner, Art Unit 3774